UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-20798


         EUGENE E. SHANKS, SR., doing business as Fliteline
           Maintenance, Inc., doing business as Fliteline
            Maintenance; FARM AND RANCH AERIAL APPLICATOR
           SERVICES, INC.; GULF COAST AG, INC.; FLITELINE
                          MAINTENANCE, INC.,

                                              Plaintiffs-Appellants,

                               versus

       ALLIEDSIGNAL, INC., doing business as Garrett Engine
          Division; ED ADHERNS, doing business as Garrett
      Engine Division, doing business as Alliedsignal, Inc.;
         JERRY TORRENCE, doing business as Garrett Engine
          Division, doing business as Alliedsignal, Inc.;
           PETER BAKER, doing business as Garrett Engine
          Division, doing business as Alliedsignal, Inc.;
           SANDY MEOUR, doing business as Garrett Engine
          Division, doing business as Alliedsignal, Inc.,

                                               Defendants-Appellees.



            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-94-CV-1906)

                            July 16, 2001

Before KING, Chief Judge, BARKSDALE, Circuit Judge, and NOWLIN,
District Judge.1

PER CURIAM:2


     1
          District Judge of the Western District of Texas, sitting
by designation.
     2
           Pursuant to 5TH CIR. R. 47.5, the court has determined that
     Having considered the briefs and pertinent parts of the

record, and having heard oral argument, and essentially for the

reasons stated by the district court in its comprehensive and well-

reasoned opinion, the judgment is

                                                      AFFIRMED.




this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.